Citation Nr: 1206382	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to October 1968, with several periods of active duty for training (ACDUTRA) and inactive duty for training (INACTDUTRA) following this active service.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran appeared at a Travel Board Hearing before a Veterans Law Judge who is no longer employed at the Board.  In January 2012, the Veteran indicated, in response, to a Board inquiry, that he did not desire another hearing before a Judge currently employed at the Board.

The Veteran's claim was previously before the Board in September 2009.  At that time, it was an application to reopen the Veteran's claim.  In a September 2009 decision, the Board reopened the Veteran's claim and remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.

As noted above, the Veteran's claim was previously remanded by the Board in September 2009.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

In the September 2009 remand, the Board directed that the Veteran should undergo a VA examination, which was conducted in March 2010.  However, the remand indicated that the examiner was to provide an opinion as to whether any currently diagnosed respiratory disorder began during service or was causally linked to any incident of service, to include presumed exposure to herbicides.  While the examiner addressed all of the other questions put forth in the remand directives, he did not respond to this particular issue.  The Board finds that this must be remedied on remand.

Furthermore, the Veteran's representative contended, in a May 2011 written statement, that the examination was inadequate because, while the examiner determined that the earliest documented manifestation of the Veteran's respiratory disorder was on April 28, 1995, he did not provide an opinion as to whether it was aggravated by subsequent periods of ACDUTRA or INACDUTRA.  The Board points out that June 1996 and March 1999 service records contain a notation of mild emphysema.  Furthermore, his April 2004 separation document shows that he no longer met the Army medical standards for retention based on his COPD.  The Veteran's service personnel records further show that, on a number of occasions, he was restricted from activities based upon his respiratory disorder.

Based on this, the Board finds that a remand is necessary to return the claims file to the examiner that evaluated the Veteran in March 2010.  The examiner will asked to comment on whether any currently diagnosed respiratory disorder is related to the Veteran's service in Vietnam, to include presumed exposure to herbicides, and whether his respiratory disorder shown to have first manifested on April 28, 1995, was aggravated to a permanent degree beyond its natural progression by any subsequent period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner that conducted the March 2010 VA examination.  The examiner is asked to again review the claims file and provide an opinion as to whether it is at least as likely as not that any currently diagnosed respiratory disorder is related to the Veteran's presumed exposure to herbicides while he served in Vietnam.

If the answer to the previous question is in the negative, the examiner is also asked to provide an opinion as to whether any diagnosed respiratory disorder was aggravated to a permanent degree beyond its natural progression by a period of ACDUTRA or INACDUTRA.  The examiner is asked to specifically review the Veteran's personnel records, including those showing diagnoses of emphysema in June 1996 and March 1999 and the Veteran's separation from the Army Reserves in April 2004 due to his COPD, along with other pertinent service records.

If the examiner that conducted the March 2010 VA examination is unavailable, the Veteran should be scheduled for an examination to address the questions above.

The examiner is asked to provide a rationale for any opinion given.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


